Exhibit 10.1

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (the “Agreement”) is entered into by and
between Brian E. Cho (hereinafter “Employee”) and Hanmi Bank and its affiliated
or related parent or subsidiary corporations, as well as their respective
attorneys, agents, representatives, partners, joint ventures, successors,
assigns, insurers, employees, officers, and directors (hereinafter collectively
referred to as “Hanmi”). Hanmi and Employee have mutually agreed to end their
employment relationship effective October 14th, 2011 (the “Severance Date”). The
purpose of this Agreement is to settle and compromise any and all disputes and
controversies of any nature existing between the parties arising out of
Employee’s employment with and/or separation from Hanmi. Employee and Hanmi are
individually referred to as a “Party” and collectively referred to as the
“Parties.”

1.    Severance Pay.

Hanmi agrees that within seven (7) days after receipt by Hanmi of a signed
acknowledgement from Employee that he has not exercised his right to revoke this
Agreement as described below:

(a) Employee shall receive from Hanmi a one-time lump sum cash payment in the
gross amount of One Hundred Thirty Five Thousand Dollars ($135,000) subject to
applicable tax and other withholdings. Hanmi shall pay Employee this one-time
lump sum cash payment on the eighth (8th) calendar day following the execution
of the Agreement.

(b) During the course of the employment with Hanmi, Employee was granted options
to acquire shares of Hanmi’s common stock totaling forty five thousand
(45,000) shares, subject to certain terms and conditions. Only twenty one
thousand (21,000) shares of these stock options are currently vested. The
Parties hereby agree that Hanmi shall accelerate the vesting schedule and the
remaining twenty four thousand (24,000) shares shall vest effective as of the
Severance Date. The Parties acknowledge and agree that Employee shall have all
of his right to exercise the Vested Stock Options within ninety (90) days
following the Severance Date.

(c) During the course of the employment with Hanmi, Employee was granted
restricted stock grants of Hanmi’s common shares totaling twenty thousand
(20,000) shares, subject to certain terms and conditions. Only six thousand
(6,000) shares have been awarded. The Parties hereby agree that Hanmi shall
accelerate the vesting schedule and the remaining fourteen thousand
(14,000) shares of restricted stock grant shall vest effective as of the
Severance Date. The Parties acknowledge and agree that Employee shall retain all
of his right, title and interest in and to Hanmi’s common stock on and after the
Severance Date. Employee shall not be entitled to any stock grants or other
benefits under any Hanmi stock bonus plans(s) or agreements other than the
Restricted Stock given after the Severance Date.

(d) Hanmi will reimburse Employee for all business expenses incurred by Employee
in connection with his employment with Hanmi prior to the Severance Date,
provided that Employee timely and properly submits such expenses in accordance
with Hanmi’s normal

 

Severance & Release Agreement, Page 1 of 8



--------------------------------------------------------------------------------

business expense reimbursement policy. Additionally, Hanmi agrees to promptly
reimburse Employee for the reasonable legal expenses he incurs in connection
with reaching this severance arrangement upon presentation of documentation
reasonably satisfactory to Hanmi.

(e) Employee shall continue to be covered under the Hanmi’s Employee Health
Insurance Plan until the earlier of October 31, 2012 at Hanmi’s expense, or when
Employee becomes eligible to participate in another employer-provided health
insurance plan.

2.    Warranties by Employee.

(a) Employee acknowledges that he will have received all monies and other
benefits due him as a result of his employment with and/or separation from
Hanmi, other than the amount set forth in Paragraph 1.

(b) Employee also represents that he has no pending complaints or charges
against Hanmi with any state or federal court or any local, state or federal
agency, division or department, based on any events occurring prior to the date
of execution of this Agreement.

(c) Employee further represents that he will not in the future file, participate
in, instigate or encourage the filing of any lawsuit or claim by any party in
any state or federal court or any proceeding before any local, state or federal
agency, department or division, claiming that Hanmi has violated any local,
state or federal laws, statutes, ordinances or regulations based upon events
occurring prior to the date of the execution of this Agreement.

3.    No Admission of Liability by Hanmi.

This Agreement does not constitute an admission of wrongdoing of any kind by
either Party.

4.    Director And Officer Liability Insurance.

After the Severance Date, Hanmi, at its costs and expenses, shall ensure that
Employee will continue to be covered under Hanmi’s director and officer
liability insurance for the period that Employee was an officer of Hanmi to the
extend set forth under the director and officer liability insurance contract in
effect as of the Severance Date.

5.    Cooperation.

(a) Employee agrees that he shall make himself available as reasonably requested
by Hanmi to assist Hanmi in any investigations, litigation, arbitration,
administrative hearings or other legal matters in which the Employee is named as
party or has knowledge relevant to the matter. Employee acknowledges and agrees
that such assistance may include, but shall not be limited to, providing
information or documents, providing declaration or statements to Hanmi, meeting
with attorneys or other representatives of Hanmi, preparing for and giving
depositions or testimony, and/or otherwise reasonably cooperating in the
investigation, defense or prosecution of such matters. Employee further
acknowledges and agrees that the services and advice to be

 

Severance & Release Agreement, Page 2 of 8



--------------------------------------------------------------------------------

performed by him hereunder may require that he be available to appear at various
locations to consult with Hanmi’s employees or attorney’s and to appear at
various hearings in which Hanmi and/or Employee may be named as a party.
Employee hereby covenants that he shall use his best efforts to make himself
available to attend such meetings or hearings as reasonably requested by Hanmi.
To the extent Employee voluntarily cooperates at Hanmi’s request after the
Severance Date, Hanmi shall pay Employee reasonable compensation and any
reasonable lodging and/or travel expenses actually incurred.

(b) Hanmi agrees to reimburse, defend, protect and hold Employee harmless from
and against: [i] the pending claims in the lawsuit filed by John Ahn; and [ii]
any and all other claims, actions, suits, proceedings, losses, costs, damages,
liabilities (including without limitation sums paid in settlement of claims),
deficiencies, fines, penalties, punitive damages or expenses (including, without
limitation, actual attorneys’ fees and consultants’ fees, investigation and
laboratory fees, court costs and litigation expenses) which directly or
indirectly involves, arises out of, or related to, [i] Employee’s work and/or
activities during his employment with Hanmi; and [ii] Employees activities of
cooperation under this Agreement. The intent of the indemnity is to ensure that
Employee is not required to incur any costs or expenses and that Hanmi is to be
fully responsible. This indemnity shall include, without limitation [i] any
damage, liability, fine, penalty, punitive damage, cost or expense arising from
or out of any claim, action, or suit, tangible property damage, nuisance, and
[ii] the cost of any required or necessary investigation.

(c) Each of the Parties shall provide reasonable cooperation to one another to
carry out the terms hereof and shall execute whatever further documents are
reasonably necessary to effectuate the same.

6.    Release of Known and Unknown Claims. In exchange for the agreements
contained in Paragraph 1, above, and in consideration of the further agreements
set forth below, each of the Parties agrees to unconditionally and forever
release and discharge the other Party, from any and all claims, actions, causes
of action, demands, rights, or damages of any kind or nature which he/it may now
have, or ever have, whether known or unknown, including any claims, causes of
action or demands of any nature arising out of or in any way relating to the
Employee’s employment with and/or separation from Hanmi on or before the date of
the execution of this Agreement.

This release specifically includes, but is not limited to, any claims for fraud;
breach of contract; breach of implied covenant of good faith and fair dealing;
inducement of breach; interference with contract; wrongful or unlawful discharge
or demotion; violation of public policy; sexual assault and battery; invasion of
privacy; intentional or negligent infliction of emotional distress; intentional
or negligent misrepresentation; conspiracy; failure to pay wages, overtime,
commission, benefits, vacation pay, severance pay, attorneys’ fees, or other
compensation of any sort; retaliation; discrimination or harassment on the basis
of age, race, color, sex, gender, national origin, ancestry, religion,
disability, handicap, medical condition, marital status, sexual orientation or
any other protected category; any claim under Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, or Section 1981 of Title 42 of the United States
Code;

 

Severance & Release Agreement, Page 3 of 8



--------------------------------------------------------------------------------

violation of COBRA; violation of any safety and health laws, statutes or
regulations; violation of ERISA; violation of the Internal Revenue Code; or any
other wrongful conduct, based upon events occurring prior to the date of
execution of this Agreement.

Each of the Parties further agrees knowingly to waive the provisions and
protections of Section 1542 of the California Civil Code, which reads:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

7.    Knowing and Voluntary.

Each of the Parties represents and agrees that he/it is entering into this
Agreement knowingly and voluntarily. Each of the Parties affirms that no promise
or inducement was made to cause him/it to enter into this Agreement, other than
the severance pay promised to Employee in Paragraph 1, above and the terms of
this Agreement. Each of the Parties further confirms that he/it has not relied
upon any other statement or representation by anyone other than what is in this
Agreement as a basis for his/its agreement.

8.    Time to Consider Agreement before Execution.

Employee expressly acknowledges that he has been provided forty-five (45) days
to consider this Agreement and that he was informed that he had the right to
consult with counsel regarding this Agreement, and that he has had the
opportunity to consult with counsel. To the extent that Employee voluntarily has
taken fewer than forty-five (45) days to consider this Agreement, Employee
acknowledges that he had sufficient time to consider the Agreement and to
consult with counsel and that he does not desire additional time.

9.    Revocation Period.

This Agreement is revocable by Employee for a period of seven (7) calendar days
following his execution of this Agreement. The revocation must be in writing,
must specifically revoke this Agreement, and must be received by Hanmi prior to
the eighth (8th) calendar day following the execution of this Agreement. This
Agreement becomes effective, enforceable and irrevocable on the eighth
(8th) calendar day following Employee’s execution of this Agreement. Any
revocation notice must be sent to: Ms. Myung Hee Kim, Human Resources Manager,
Hanmi Bank, 3660 Wilshire Boulevard, Suite PH-A, LA, CA 90010. Even if Employee
decides not to revoke this Agreement, Employee must sign (after the expiration
of the revocation period) an acknowledgment (on the form attached as Exhibit “ A
) that he has not exercised his right to revoke, and mail or deliver the
original signed acknowledgment to Hanmi. As provided in Paragraph 1 above, Hanmi
shall pay Employee the severance or retention amount provided in Paragraph 1
within seven (7) days after receiving the signed acknowledgment from Employee.

 

Severance & Release Agreement, Page 4 of 8



--------------------------------------------------------------------------------

10.    Governing Law.

This Agreement shall be construed under the laws of the State of California,
both procedural and substantive.

11.    Arbitration.

Any and all disputes or claims arising out of or in any way related to this
Agreement, including without limitation, fraud in the inducement of this
Agreement, or relating to the general validity or enforceability of this
Agreement, as well as any claims arising out of Employee’s employment with
and/or separation from Hanmi shall be submitted to final and binding arbitration
before an arbitrator of the Judicial Arbitration and Mediation Services (“JAMS”)
in Los Angeles County in accordance with the rules of that body governing
employment disputes. Hanmi agrees to advance and pay for the necessary costs of
arbitration. The prevailing party shall be entitled to reasonable costs and
attorneys’ fees. Judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.

12.    Confidentiality.

Employee agrees not to disclose the existence of this Agreement or any of its
terms to anyone other than his attorneys, accountants and immediate family
members, or where compelled by an order of a court of competent jurisdiction or
a subpoena issued under the authority thereof. Employee further agrees to keep
this Agreement and all of its terms strictly confidential and agrees that he
will inform any such attorneys, accountants and immediate family members about
this confidentiality provision. Further, Employee agrees that neither he nor his
representatives or family members will reveal any confidential information about
Hanmi, its operations, its executives or its employees to any third party.

13.    Trade Secrets of Hanmi.

Employee further represents that during the employment with Hanmi, he has had
access to and became acquainted with various trade secrets, consisting of
software, plans, formulas, patterns, devices, secret inventions, processing,
customer lists, contracts, and complications of information, records and
specifications, which are owned by Hanmi and are regularly used in the operation
of its business and which may give Hanmi an opportunity to obtain an advantage
over competitors who do not know or use such trade secrets. Employee agrees and
acknowledges that Employee was granted access to these valuable trade secrets
only by virtue of the confidential relationship created by Employee’s
employment. Employee shall not disclose any of the aforesaid trade secrets,
directly or indirectly, to third parties or use them in any way for personal
benefit after separation from Hanmi. All records, files, documents, drawings,
specifications, software, equipment, and similar items relating to the business
of Hanmi, including without limitation all records relating to customers (the
“Documents”), whether prepared by Employee or otherwise coming into Employee’s
possession, shall remain the exclusive property of Hanmi and shall not be
removed from the premises of Hanmi without proper authorization. Upon
termination of employment, Employee shall promptly deliver to Bank, if any, all
Documents in the possession or under the control of Employee.

 

Severance & Release Agreement, Page 5 of 8



--------------------------------------------------------------------------------

14.    Waiver.

The failure to enforce any provision of this Agreement shall not be construed to
be a waiver of such provision or to affect the validity of this Agreement or the
right of any Party to enforce this Agreement.

15.    Modification.

No amendments to this Agreement will be valid unless written and signed by both
Employee and Hanmi.

16.    Severability.

If any sentence, phrase, paragraph, subparagraph or portion of this Agreement is
found to be illegal or unenforceable, such action shall not affect the validity
or enforceability of the remaining sentences, phrases, paragraphs, subparagraphs
or portions of this Agreement.

17.    Ambiguities.

Both Parties have participated in the negotiation of this Agreement and, thus,
it is understood and agreed that the general rule that ambiguities are to be
construed against the drafter shall not apply to this Agreement. In the event
that any language of this Agreement is found to be ambiguous, each Party shall
have an opportunity to present evidence as to the actual intent of the Parties
with respect to any such ambiguous language.

18.    Counterparts.

This Agreement may be signed in counterparts and a facsimile signature may be
used by either Party as an original signature.

19.    Entire Agreement/Integration.

This Agreement constitutes the entire agreement between Employee and Hanmi
concerning the terms contained herein. No covenants, agreements,
representations, or warranties of any kind have been made to any Party hereto.
All prior discussions and negotiations have been and are merged and integrated
into, and are superseded by, this Agreement.

 

Severance & Release Agreement, Page 6 of 8



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. THE UNDERSIGNED AGREE TO THE TERMS OF THIS AGREEMENT AND
VOLUNTARILY ENTER INTO IT WITH THE INTENT TO BE BOUND THEREBY.

 

    Dated: October 7th, 2011     By:   /S/    BRIAN E. CHO               Name:  
Brian E. Cho

    HANMI Dated: October 7th, 2011     By:   /S/    JAY S. YOO              
Name:   Jay S. Yoo       Title:   President and Chief Executive Officer

 

Severance & Release Agreement, Page 7 of 8



--------------------------------------------------------------------------------

ACKNOWLEDGMENT RE: REVOCATION RIGHT

Jay S. Yoo

President & Chief Executive Officer

HANMI BANK

3660 Wilshire Boulevard, Suite PH-A

Los Angeles, California 90010

Dear President Yoo:

In reference to that certain Severance and Release Agreement dated October 7th,
2011 (“Agreement”) between myself and Hanmi Financial Corporation and Hanmi Bank
(collectively “Hanmi”), I hereby acknowledge and agree that I was given at least
forty-five (45) full days within which to consider the Agreement before I signed
it (although I may have voluntarily taken less time) and that I was advised in
writing to consult with an attorney of my choice before signing the Agreement.

I further hereby acknowledge and agree that I have been advised in writing that
I have a period of seven (7) full days following execution of the Agreement by
all parties thereto to revoke the Agreement and that the Agreement does not
become effective or enforceable until this seven (7) day revocation period has
expired without my having exercised this right of revocation.

I further hereby acknowledge and state that a full seven (7) days have passed
since execution of the Agreement by all parties thereto and that I have NOT
revoked, am NOT revoking and do NOT intend to exercise my right to revoke the
Agreement.

 

    Very truly yours, DATED: October 7th, 2011     /s/ Brian E. Cho       Brian
E. Cho

 

Severance & Release Agreement, Page 8 of 8